Jaggard, J.
(dissenting.)
There can be no controversy as to the existence of the rule requiring that the offer to prove must be made full enough to enable the court do see that the proffered evidence was material. The doubt arises as to the invariability of its application. When the objection is so completely discussed as to make the matter clear and to show the materiality of. the evidence sought to be elicited by the question asked, the reason for the rule ceases; the rule should not then be invoked. This appears to be the case here. I am unable to resist the conviction that the discussion as to the question involved in the second paragraph of the opinion rendered it a work of supererogation for counsel to make a formal and adequate offer to prove. I therefore respectfully dissent.